POCH, J. This matter comes before the Court upon Claimant’s notice of intent to file a claim and petition for extension of time in which to file claim under the Illinois Crime Victims Compensation Act. The incident occurred on December 17, 1980, and Claimant’s notice of intent and motion for extension of time were filed on January 8,1985. Section 6.1 of the Crime Victims Compensation Act (111. Rev. Stat., ch. 70, par. 76.1) states that a Claimant is entitled to compensation under this Act if “within 6 months of the occurrence of the crime he files a notice of intent to file a claim with the Attorney General and, within one year of the occurrence of the crime upon which the claim is based, he files an application, under oath, with the Court of Claims . . .” The statute further states “upon good cause shown, the Court of Claims may extend the time for filing the notice of intent to file a claim and application for a period not exceeding one year.” The Crime Victims Compensation Act was enacted by the legislature to aid and assist crime victims under certain circumstances to receive compensation to help pay for the damage they sustained. The legislature also provided the rules under which proceedings must be had to claim the benefit. The legislature further provided that the hearing agency in crimes of this nature was the Court of Claims. The Court of Claims is bound by the acts of the legislature and all procedures set forth by the legislature must be followed by the Court before benefits can be awarded. The reason given by Claimant for failure to file within the period set forth in the statute is that she was unaware of the Crime Victims Compensation Act and only recently became aware of it. It is the Court’s opinion that lack of knowledge on the part of Claimant is not an exception provided for under the rules of the Crime Victims Compensation Act. Claimant, having failed to abide by the rules provided in the Crime Victims Compensation Act, is not entitled to an award. Award is hereby denied.